DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 17/067,649 filed on 10 October 2020.
Claims 1-6 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 10 October 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections

The following claims are objected to for various informalities: 

Claims 1-6 which recite sentences without proper capitalization at the start of each sentence. Appropriate correction and/or clarification is required. 

Claims 1 and 4 for reciting abbreviations without first reciting the actual terms that the abbreviations are referring to (e.g., APP, ID). 

Claim 1 for improper antecedent basis – e.g., “the website administrator”; “the facts comprising whether dates are logged in, whether their information are certified, and quantity of their certified information”.

Claim 2 for improper antecedent basis – e.g., “the website administrator”; “the website’s account”.

Claim 3 for improper antecedent basis – e.g., “the website administrator”.

Claim 5 for improper antecedent basis – e.g., “the website administrator”; “the facts comprising whether dates are logged in, whether their information are certified, and quantity of their certified information”.

Appropriate correction is required.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. § 112, second paragraph, (in view of 35 U.S.C. § 112,  6th paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Regarding claims 1-3 and 5, the Applicant recites the phraseology "means for …". The Examiner interprets such phraseology as invoking 35 U.S.C. § 112, 6th Paragraph since the recitation passes the following three-prong analysis:
the claim limitations must use the phrase "means for" or "step for" or any non-structural term that is a nonce word or a verbal construct that is not recognized as the name of the structure, but merely a substitute for the terms "means for" or "step for"; 

the "means for" or "step for" or substitute must be modified by functional language; and 

the phrase "means for" or "step for" or substitute must not be modified by sufficient structure, material, or acts for achieving the specified function. 

As such, the claims recite limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, and the Examiner is unable to identify, in the Applicant's Specification, the specific structure, material, or acts for performing the recited functions as required (see Atmel, 198 F.3d at 1382, 53 USPQ2d 1231). Accordingly, claims 1-3 and 5 do not comply with the requirements of 35 U.S.C. § 112, 2nd Paragraph in view of 35 U.S.C. § 112,  6th paragraph.
Moreover, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). 

However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Applicant may:

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed to a method of dating online. Therefore, the claims falls within the four statutory categories of invention.

Claim 1 recites: “means for registration wherein a date registers … by uploading head picture and filling in non-certified information comprising the date's name, age, height, weight, city, and status of marriage; and filling in certified information comprising the date's college degree, income, occupation, house, car, and uploading certificates to support the certified information; means … to automatically approve non-certified information; means … to approve dates' certified information according to the certificates submitted; means for listing date names which are ranked by the facts comprising whether dates are logged in, whether their information are certified, and quantity of their certified information; means for searching daters …, according to dates' certified and or non-certified information”, which is directed to the abstract idea of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “website”, “computer”, “cellphone”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information using computer technology (e.g. “website”, “computer”, “cellphone”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

In the instant case, claim 5 is directed to a method of dating online. Therefore, the claims falls within the four statutory categories of invention.

Claim 5 recites: “means for registration wherein a date registers …, by uploading head picture and filling in non-certified information comprising the dater's name, age, height, city, status of marriage; and filling in certified information comprising the date's college degree, income, occupation, house, car, and uploading certificates to support the certified information; means … approve non-certified information; means … to approve dates' certified information according to certificates submitted; means for listing date names which are ranked by the facts comprising whether dates are logged in, whether their information are certified, and quantity of their certified information; means for searching dates …, according to dates' certified and or non-certified information; means for starting a video conversation by connecting a female date and a male date on the website; and means for paying fee for video conversation wherein the … administrator sets up video fee per unit time; a date initiating video conversation deposits fee on own account; … records video conversation time and transfers fee from the date's account to the website's account when the video conversation is over”, which is directed to the abstract idea of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “website”, “computer”, “cellphone”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information using computer technology (e.g. “website”, “computer”, “cellphone”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 5 is not patent eligible.

In the instant case, claim 6 is directed to a method of dating online. Therefore, the claims falls within the four statutory categories of invention.

Claim 6 recites: “means for registration wherein a date registers … by uploading head picture and filling in information comprising the date's name, age, height, weight, city, status of marriage, college degree, income, occupation, house, car, and uploading certificates to support the information; means … to approve dates' information according to the certificates submitted; means for listing date names according to dates' information; and means for searching dates …, according to dates' information”, which is directed to the abstract idea of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “website”, “computer”, “cellphone”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating registering an account with a group associated with providing dating services in an  automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, matching, comparing and transmitting data and/or information using computer technology (e.g. “website”, “computer”, “cellphone”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 6 is not patent eligible.

Dependent claims 2-4, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 2, the step “means for starting a video conversation by connecting a female date and a male date on the website; and means for paying fee for video conversation wherein the website administrator sets up video fee per unit time; a date initiating video conversation deposits fee on own account; the website automatically records video conversation time and transfers fee from the date's account to the website's account when the video conversation is over” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes intermediate steps and/or data elements used in the process.

In claim 3, the step “further comprising means for exchanging emails between dates; and means for paying fee for sending an email wherein the website administrator sets up fee per email; a date deposits fee on own account to send email; after an email was sent, the website automatically transfers fee from the sender's account to the website's account” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes intermediate steps and/or data elements used in the process.

In claims 4, the step “wherein in a date unloads photo ID or driver license in order to list certified information” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes intermediate steps and/or data elements used in the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown, US 2010/01458 (“Brown”).

Re Claim 1: Brown discloses a method of dating online comprising: 

means for registration wherein a date registers on a website using a computer, or using a cell phone with an APP down loaded from the website, by uploading head picture and filling in non-certified information comprising the date's name, age, height, weight, city, and status of marriage; (FIG. 3: “Process for registering users for an online dating system”) 

filling in certified information comprising the date's college degree, income, occupation, house, car, and uploading certificates to support the certified information; (¶[0026])

means for the website to automatically approve non-certified information; (FIG. 3; ¶[0026])

means for the website administrator to approve dates' certified information according to the certificates submitted; (FIG. 3; ¶[0026])

means for listing date names which are ranked by the facts comprising whether dates are logged in, whether their information are certified, and quantity of their certified information; (¶[0041])

means for searching daters on the website or the APP, according to dates' certified and or non-certified information. (¶[0039])
Re Claim 2: Brown discloses the method of claim 1. Brown further discloses: 

means for starting a video conversation by connecting a female date and a male date on the website; (¶[0050])

means for paying fee for video conversation wherein the website administrator sets up video fee per unit time; (¶¶[0050, 0055])

a date initiating video conversation deposits fee on own account; (¶¶[0026, 0050, 0055])

the website automatically records video conversation time and transfers fee from the date's account to the website's account when the video conversation is over. (¶¶[0026, 0050, 0055])
Re Claim 3: Brown discloses the method of claim 1. Brown further discloses:

further comprising means for exchanging emails between dates; (¶¶[0030, 0033])

means for paying fee for sending an email wherein the website administrator sets up fee per email; (¶¶[0026, 0050, 0055])

a date deposits fee on own account to send email; (¶¶[0026, 0030, 0033, 0050, 0055])

after an email was sent, the website automatically transfers fee from the sender's account to the website's account. (¶¶[0026, 0030, 0033, 0050, 0055])
Re Claim 4: Brown discloses the method of claim 1. Brown further discloses:

wherein in a date unloads photo ID or driver license in order to list certified information. (¶¶[0003, 0042])
Re Claim 5: Brown discloses a method of dating online comprising:

means for registration wherein a date registers on a website using a computer, or using a cell phone with an APP down loaded from the website, by uploading head picture and filling in non-certified information comprising the dater's name, age, height, city, status of marriage; (FIG. 3: “Process for registering users for an online dating system”) 

filling in certified information comprising the date's college degree, income, occupation, house, car, and uploading certificates to support the certified information; (¶[0026])

means for the website to automatically approve non-certified information; (FIG. 3; ¶[0026])

means for the website administrator to approve dates' certified information according to certificates submitted; (FIG. 3; ¶[0026])

means for listing date names which are ranked by the facts comprising whether dates are logged in, whether their information are certified, and quantity of their certified information; 

means for searching dates on the website or the APP, according to dates' certified and or non-certified information; (¶[0041])

means for starting a video conversation by connecting a female date and a male date on the website; (¶¶[0050, 0055])

means for paying fee for video conversation wherein the website administrator sets up video fee per unit time; (¶¶[0026, 0050, 0055])

a date initiating video conversation deposits fee on own account; (¶¶[0026, 0050, 0055])

the website automatically records video conversation time and transfers fee from the date's account to the website's account when the video conversation is over. (¶¶[0026, 0050, 0055])
Re Claim 6: Brown discloses a method of dating online comprising: 

means for registration wherein a date registers on a website using a computer, or using a cell phone with an APP down loaded from the website, by uploading head picture and filling in information comprising the date's name, age, height, weight, city, status of marriage, college degree, income, occupation, house, car, and uploading certificates to support the information; (FIG. 3: “Process for registering users for an online dating system”) 

means for the website administrator to approve dates' information according to the certificates submitted; (FIG. 3; ¶[0026])

means for listing date names according to dates' information; (¶¶[0029-0030])

means for searching dates on the website or the APP, according to dates' information. (¶[0039])


Conclusion

Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692